PER CURIAM.
, , , This is a motion for an appeal from a judgment denying appellants the right to recover $750 for expenses incurred in the defense of an action to which they were made additional parties. The lower court adjudged they were' not “other assureds” under the omnibus clause of a policy issued by appellee to one John Perry and were therefore not entitled to recover the above expenses. We believe the record and the law fully support the holding of the lower court.
The motion for an appeal is overruled and the judgment is affirmed.